Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s filing 07 Jun 2021 provides claims 1-14 pending, with claims 1, 13, and 14 independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eash (US 2020/0026350).
	For claim 1, Eash discloses a gaze tracking system ([0034] FIG. 14 schematically illustrates detecting a gaze direction) comprising: 
	a first camera operable to capture images of a user within an environment ([0047] In one embodiment, global correction system 160 may include camera based correction system 168 which uses camera capture system 166A/166B); 
	a second camera, having a smaller field of view than the first camera, operable to capture images of at least one of the user's eyes ([0029] The system includes a right eye light sensor 106. In one embodiment the light sensor 106 points at the same portion of the eye 102 as the eye light source 104. In one embodiment the light sensor 106 has a narrow field of view. The field of view of the sensor 106 is generally less than the whole eye, preferably less than 10 mm. The small light sensor 106 may be a photo diode array, charge coupled device (CCD), CMOS imaging array, a laser Doppler sensor, or another type of image sensor); 
	an eye identification unit operable to identify a location of at least one of the user's eyes from images captured by the first camera ([0047] The camera capture system 166A/166B captures images of the eye to calculate the absolute position of the eye.); 
	a camera control unit operable to modify the position and/or orientation of the second camera ([0030] sensor used in the relative position sensor system can be positioned using a steering element.)
in dependence upon the detected location of the at least one of the user's eyes (Well known method. For example: [0031] based on the position data of the illumination source and the captured samples * * * provide calibration or correction data to the relative positioning system. A person skiled in the art would understand to modify the teachings of [0031] to improve eye tracking of a second camera.), 
	so as to cause the second camera to be able to capture images of at least one of the user's eyes ([0031] . . . the steerable illumination source and/or sensor can be swept across the eye to get a global absolute position of the eye based on the position data of the illumination source and the captured samples); and 
	a gaze direction identification unit operable to identify a gaze direction of the user ([0022] determine the relative position of the eye and the gaze vector) from images captured by the second camera ([0029] light sensor 106 captures image data).

	For claim 2, Eash discloses wherein the first and second cameras are formed as a single unit ([0050] the system is embodied in a head mounted display (HMD)).

	For claim 3, Eash discloses wherein the second camera is held by the user or affixed to a handheld object ([0050] the system is embodied in a head mounted display (HMD)).

	For claim 4, Eash discloses wherein the camera control unit is operable to cause the second camera to move about the environment ([0030] sensor used in the relative position sensor system can be positioned using a steering element.).

	For claim 5, Eash discloses wherein one or both of the cameras is operable to capture images using infra-red light ([0022]: Well-known " . . . determine the absolute position of the pupil of the eye, or positions of infrared light spot reflections off of the eye").

	For claim 6, Eash discloses wherein the second camera is operable to capture separate images of each of the user's eyes ([0029] e.g. right eye light sensor 106; light sensor 116 are used to capture samples of the left eye 110).

	For claim 7, Eash discloses wherein one or both of the cameras comprise a stereoscopic imaging arrangement ([0042] the display processor 180 positions the images shown on the display system 195 appropriately for the user. Examiner notes display system 195 is stereoscopic).

	For claim 8, Eash discloses wherein the second camera comprises one or more sensors for detecting motion of the camera ([0031] In one embodiment, the steerable illumination source and/or sensor can be swept across the eye to get a global absolute position of the eye based on the position data of the illumination source and the captured samples.).

	For claim 9, Eash discloses wherein: one or both of the cameras comprises a mirror element, and the camera control unit is operable to modify the position and/or orientation of the mirror element to cause the corresponding camera to image a different part of the environment.

	For claim 10, Eash discloses wherein one or both the cameras comprise a micro-electromechanical system controllable by the camera control unit so as to allow modification of the position and/or orientation of the camera ([0030] In one embodiment, the illumination source and/or sensor used in the relative position sensor system can be positioned using a steering element. An example of a steering element is a one-or-more axis actuated mirror, or a one-or-more axis actuated lens).

	For claim 11, Eash discloses wherein the camera control unit is operable to control camera motion in dependence upon a predicted movement of the user ([0057] In one embodiment, the system includes a position predictor 150. The position predictor 150 utilizes the relative position data and detects when a particular eye movement is started and predicts the eye movement).

	For claim 12, Eash discloses comprising an input generation unit operable to generate one or more inputs in dependence upon the detected gaze direction ([0075] Saving the captured eye image data, to create a map of the eye [0076] Prediction of eye absolute position (gaze direction and gaze point) during a saccade).

	For claims 13 and 14, Eash discloses the claimed limitations as discussed for corresponding limitations in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FORSTER; Richard James	US 20210088790 A1	HEAD-MOUNTABLE APPARATUS AND METHODS
Godar; Anthony William et al.	US 20200174262 A1	HEAD-MOUNTABLE APPARATUS AND METHODS
Smits; Gerard Dirk et al.	US 20190278091 A1	SYSTEM AND METHOD FOR 3-D PROJECTION AND ENHANCEMENTS FOR INTERACTIVITY
YEHEZKEL; Oren et al.	US 20190278090 A1	METHODS AND DEVICES FOR DISPLAYING IMAGE WITH CHANGED FIELD OF VIEW
Sengelaub; Tom et al.	US 20180032812 A1	Head Mounted Eye Tracking Device and Method for Providing Drift Free Eye Tracking Through a Lens System
Rougeaux; Sebastian	US 20160363995 A1	CIRCULAR LIGHT ELEMENT FOR ILLUMINATION OF CORNEA IN HEAD MOUNTED EYE-TRACKING
Border; John N. et al.	US 20160170208 A1	SEE-THROUGH COMPUTER DISPLAY SYSTEMS
KERR; Jason et al.	US 20150077543 A1	Ocular Videography System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485